Per Curiam.
The plaintiff appealed in January, 1958, from the denial of his application for a restaurant liquor permit for a restaurant and barroom in a building containing forty bowling alleys on route 5 in South Windsor. The building is entered through an open foyer from which separate entrances lead to the proposed barroom and the bowling areas. The trial court found the issues for the defendant. After this appeal was taken from the judgment dismissing the appeal, the legislature enacted Public Acts 1959, *741No. 622, which became effective June 30, 1959. It prohibits the issuance of liquor permits “in any establishment which shares a common entrance with a commercial bowling alley establishment.” Under the provisions of this statute, the defendant cannot issue the permit sought by the plaintiff. The issues involved in this appeal are therefore moot and the appeal will not be entertained. Hirsch v. Braceland, 144 Conn. 464, 469, 133 A.2d 898; Reynolds v. Vroom, 130 Conn. 512, 515, 36 A.2d 22.
The appeal is dismissed.